IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1515-12



BERNARD TROY WALKER,  Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per curiam.



O R D E R

 Appellant pled guilty and was convicted of murder in Cause No. 2008CR11182 in
the 437th Judicial District Court of Bexar County.  After his conviction, Appellant filed a
motion for return of property, seeking to recover $2000 found in the vehicle he was
driving the night of the murder.  The trial court denied the motion and Walker appealed. 
The Court of Appeals affirmed the trial court's decision.  Walker v. State, No. 04-11-00603-CR (Tex. App. - San Antonio, August 22, 2012, not designated for publication). 
Appellant has filed a petition for discretionary review.
	This Court is without jurisdiction to consider Appellant's petition.  Appeal of a
decision under Chapter 47, Code of Criminal Procedure, does not lie in this Court.  Bretz
v. State, 508 S.W.2d 97, 97-98 (Tex. Crim. App. 1974);  Tex. Code Crim Proc. Art
47.12(a) (appeal governed by rules for civil cases).  Appellant contends that the court of
appeals was incorrect to apply Article 47.01a to this case, as the property was not stolen
and the money belonged to him from the beginning.  If that is the case, this Court is still
without jurisdiction to consider the petition.  Appellant is not appealing his criminal
conviction and the ownership of the property in question is a civil matter.  Appellant's
petition for discretionary review is dismissed.


Delivered:	February 13, 2013.
Do not publish.